Case: 10-20827 Document: 00511479994 Page: 1 Date Filed: 05/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 17, 2011
                                     No. 10-20827
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




RAYFIELD J. THIBEAUX,

                                                   Plaintiff-Appellant,

versus

BURL CAIN, Warden, Dixon Correctional Institute;
TOM DESPORT, Psychologist, Eastern Louisiana Mental System;
UNKNOWN PSYCHIATRIST;
RICHARD DALTON, M.D.,
Medical Director Eastern Louisiana Mental Health Systems,

                                                   Defendants-Appellees.




                    Appeal from the United States District Court
                         for the Southern District of Texas
                                  No. 4:10-CV-4293




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20827 Document: 00511479994 Page: 2 Date Filed: 05/17/2011

                                  No. 10-20827

      Rayfield Thibeaux moves to proceed in forma pauperis (“IFP”) in his ap-
peal of the dismissal with prejudice of his pro se 42 U.S.C. § 1983 complaint. He
argues that the defendants have wrongfully refused to accept service and that
he is in imminent danger of bodily harm because he cannot disconnect a wire
that the defendants have implanted into his body, which he contends is being
used to monitor him. He also seeks the appointment of counsel and moves for
expedited consideration of his motions.
      A movant for leave to proceed IFP on appeal must show that he is a pau-
per and that the appeal is taken in good faith in that it presents nonfrivolous is-
sues. Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982); 28 U.S.C. § 1915(a)(1).
Although Thibeaux has filed an affidavit of poverty that indicates that he quali-
fies for IFP status, his allegations are fantastic, delusional, and wholly incredi-
ble, so they lack an arguable basis in fact and are frivolous. See Denton v. Her-
nandez, 504 U.S. 25, 32-33 (1992). The district court thus did not abuse its dis-
cretion when it dismissed Thibeaux’s claims. See § 1915(e)(2)(B)(i); Black v.
Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).
      The appeal is DISMISSED as frivolous. See 5 TH C IR. R. 42.2. All out-
standing motions are DENIED. Because Thibeaux has a history of filing frivo-
lous appeals, see Thibeaux v. Fulbruge, 102 F. App’x 392, 393 (5th Cir. 2004), he
is warned that any future frivolous pleadings filed by him in this court or in any
court subject to the jurisdiction of this court will subject him to sanctions.




                                        2